Name: Commission Regulation (EC) No 1144/2009 of 26 November 2009 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport
 Date Published: nan

 27.11.2009 EN Official Journal of the European Union L 312/16 COMMISSION REGULATION (EC) No 1144/2009 of 26 November 2009 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) The Air Safety Committee has heard presentations by the European Aviation Safety Agency (EASA) and the Commission about the technical assistance projects carried out in countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non compliance with applicable international standards. (7) The Air Safety Committee has also been informed about enforcement actions taken by EASA and Member States to ensure the continuing airworthiness and maintenance of aircraft registered in the European Community and operated by air carriers certified by civil aviation authorities of third countries. (8) Regulation (EC) No 474/2006 should therefore be amended accordingly. (9) Following information resulting from SAFA ramp checks carried out on aircraft of certain Community air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: the competent authorities of Lithuania revoked the Air Operator Certificate (AOC) of the air carrier FLYLAL Lithuanian Airlines and the competent authorities of Spain launched the procedure to suspend the AOC of the air carrier Euro Continental on 30 October 2009. (10) There is verified evidence of serious safety deficiencies on the part of Albanian Airlines MAK certified in Albania. These deficiencies have been identified by France, Germany, Italy as well as other ECAC States during ramp inspections performed under the SAFA programme (4). These deficiencies concern mainly aircraft of type MD82. (11) Albanian Airlines MAK responded adequately and in a timely fashion to the enquiry by the civil aviation authority of France, Germany and Italy regarding the corrective actions undertaken to address these safety deficiencies. (12) The competent authorities of Albania (DGCA) however confirmed that the deficiencies identified in SAFA inspections actually pointed to systemic deficiencies in the operations and the quality system of Albanian Airlines MAK. The DGCA carried out an in-depth investigation of the air carriers compliance with the applicable safety standards, following which they decided to impose restrictions on the operation and structural changes to the air carrier. In particular the DGCA informed the Air Safety Committee that the fleet was reduced from 3 to 2 aircraft and that the aircraft of type MD-82 with registration ZA-ASA was withdrawn from the AOC of Albanian Airlines and deregistered on 1 October 2009. In addition, the DGCA limited on 23 October the operations of the air carrier to the level and destinations existing at that date and requested the air carrier to change, with immediate effect, its management and reinforce the quality management and safety management systems. (13) The DGCA made presentations to the Air Safety Committee on 11 November which confirmed that these corrective actions have been implemented and are deemed to effectively address the safety deficiencies identified. (14) The competent authorities of Albania have shown that they acted to ensure the safety oversight of Albanian Airlines MAK. (15) The competent authorities of Albania are invited to expedite the implementation of the action plan referred to in recital (32) of Regulation (EC) No 787/2007 (5), and reminded of their commitment referred to in recital (33) of the same Regulation, not to issue any further AOC until the restructuring programme has been satisfactorily implemented. In view of this, Albania is invited to accelerate the capacity building of the DGCA in order to ensure the continuing oversight of air carriers certified in Albania is carried out in a sustainable manner and in compliance with the applicable safety standards. (16) The European Aviation Safety Agency will carry out a standardisation inspection of Albania in early 2010 to monitor the implementation of the applicable safety requirements by the competent authorities and by the undertakings under their oversight. (17) In accordance with Regulation (EC) No 619/2009 (6) and following the presentation of the Corrective Action Plan in June 2009, the competent authorities of Egypt have submitted four monthly reports covering July, August, September and October 2009 to show the status of implementation of the plan as verified by these authorities. Further to these reports which have focused on ramp checks of aircraft of Egypt Air, the competent authorities of Egypt were requested to provide the audit reports for maintenance, continuing airworthiness and flight operations that they carried out on the air carrier. The competent authorities of Egypt transmitted on 10 November the report of the base inspection of Egypt Air in October 2009 which led to the renewal of the AOC of the air carrier. The audit reports for continued airworthiness, flight and ground operations were not transmitted. The documents provided show that, while significant progress has been made by the air carrier, further improvements in the areas of maintenance and engineering and operations are anticipated. (18) The competent authorities of Egypt have also undertaken to provide information regarding the satisfactory closure of findings previously raised during ramp checks of aircraft of Egypt Air in 2008 and 2009. To that end, they addressed relevant correspondence to certain Member States where aircraft of Egypt Air had been subject to ramp checks in the period 1 January 2008 to 30 September 2009. The process of closure of these finding is ongoing and shall be verified on a regular basis. (19) The Air Safety Committee acknowledges the efforts made by the carrier towards completing the actions necessary to redress its safety situation, as well as the strong disposition towards cooperation shown both by the carrier and the competent authorities of Egypt. However, given the scope and range of the corrective action plan and the need to provide for sustainable solutions to the previously identified safety deficiencies, the competent authorities of Egypt are requested to continue sending monthly reports on verification of the implementation of that plan and closure of the findings identified during the SAFA inspections along with any other reports of audits that they carry out on Egypt Air. (20) Upon completion of the corrective action plan, the competent authorities of Egypt should carry out a final audit and communicate the results to the Commission along with any recommendations. The Commission reserves the right to proceed to the verification of the implementation of corrective measures by the air carrier by means of a visit to be carried out by the European Aviation Safety Agency with the assistance of Member States. In the meantime, the Member States shall continue to ensure that the number of inspections of Egypt Air will be intensified in order to provide the basis for a reassessment of this case during the next Air Safety Committee. (21) Pursuant to Regulations (EC) No 715/2008 and 1131/2008 (7), Member States continued to verify the effective compliance of Yemenia with the relevant safety standards through regular ramp checks of its aircraft landing on Community airports. In 2009, France, Germany, Italy and the United Kingdom reported such inspections. The Commission received documentation demonstrating that the air carrier reacted appropriately and in a timely manner to resolve the findings arising from these inspections. (22) Following the adoption of Regulation (EC) No 619/2009 the Commission received additional information from the competent authorities of the Republic of Yemen as well as from the carrier Yemenia Yemen Airways on the implementation of the corrective actions plan in the areas of maintenance and operations. (23) The competent authorities of the Republic of Yemen informed the Commission of the verification they carried out on the maintenance facilities of Yemenia after the suspension of its maintenance organisation approval EASA.145.0177 with a view to assess the compliance of Yemenia with the Yemenite standard YCAR-145. The competent authorities of the Republic of Yemen transmitted a revised corrective action plan from Yemenia dated 15 September 2009 following the audit by the Civil Aviation and Meteorology Authority (CAMA) of the maintenance organisation of Yemenia according to the national requirements (YCAR-145) together with a follow-up audit by CAMA dated 20 September 2009. Both documents showed that all findings have been closed. In addition, individual supporting documentation for the closure of findings were provided by CAMA during the meeting of the Air Safety Committee on 10 November 2009. (24) Furthermore, the Air Safety Committee was informed of the positive assessment, at this stage, by EASA and the competent authorities of France of the implementation of corrective actions by Yemenia to regain its European maintenance approval. (25) The efforts deployed by Yemenia to correct the identified safety deficiencies in the various audits are acknowledged. The completion by Yemenia of the corrective action plan in the field of maintenance as reported in the assessments carried out in this area by CAMA is noted. An on-site visit in Yemen will be organised by EASA and Member States as soon as practicable to verify the safety situation of Yemenia with a view to evaluating its actual compliance with international safety standards and to evaluate the capacity of CAMA to ensure the oversight of the safety of civil aviation in Yemen. (26) Member States will verify systematically the effective compliance of Yemenia with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. The Air Safety Committee will review this case in its next session. (27) The Democratic Republic of Congo informed the Commission of the withdrawal of operating licences for the following air carriers: Virunga Air Charter, Air Navette, Air Beni, Air Boyoma, Butembo Airlines, Sun Air services, Rwakabika Bushi Express, Aigle Aviation, Kivu Air, Comair, Free Airlines, Great Lake Business Company, Air Infini, Bel Glob Airlines, Safari Logistics, Tembo Air Services, Katanga Airways, Cargo Bull, Africa One, Malila Airlift, Transport AÃ ©rien Congolais (TRACO), El Sam Airlift, Thom's Airways, Piva Airlines, Espace Aviation Service. These air carriers have ceased their activities since 30 July 2009. (28) Furthermore, the competent authorities of the Democratic Republic of Congo informed of the withdrawal of operating licenses for air carriers of which the Commission had not been previously informed they had an operating license: Air Fox, Trans Kasai Air, Wetrafa, Adala Airways, Executive Aviation, Flight Express, Katana Airways, Showa Air Cargo, Gloria Airways, Soft Trans Air, Lomami Aviation, Pegassus Aviation, African Trading and Transport, Brooks Trading. These air carriers have ceased their activities since 30 July 2009. (29) In view of the above, on the basis of the common criteria, it is assessed that the aforementioned air carriers licensed in the Democratic Republic of Congo should be removed from Annex A. (30) There is verified evidence of a lack of ability of the authorities responsible for the oversight of air carriers licensed in Djibouti to address safety deficiencies, as demonstrated by the results of the audit of Djibouti carried out by ICAO in the framework of the Universal Safety Oversight Audit Programme (USOAP) in March 2008. This audit reported a large number of significant deficiencies with regard to the capability of the civil aviation authorities of Djibouti to discharge their air safety oversight responsibilities. At the time of the completion of the ICAO audit, more than 96% of ICAO standards were not implemented. (31) There is evidence of insufficient ability of the competent authorities of Djibouti to remedy effectively the non-compliance findings made by ICAO, as demonstrated by the fact that ICAO considers in its final report dated February 2009 that a very significant part of the corrective actions proposed or implemented by these authorities do not actually address the deficiencies observed. In the area of aircraft operations in particular, more than two-third of the actions proposed by Djibouti were not considered as fully acceptable by ICAO. (32) In addition, ICAO released a significant safety concern to all States Party to the Chicago Convention to notify them that Djibouti has not established a reliable system for the oversight of the air carriers to which the competent authorities of Djibouti have issued an Air Operator Certificate (AOC) nor an acceptable action plan to remedy this situation. (33) The Commission, having regard to the above, has entered into consultation with the competent authorities of Djibouti, expressing serious concerns about the safety of the operations of air carriers licensed in this state and asking for clarifications regarding the actions undertaken by the competent authorities of Djibouti to respond to ICAO findings and observations on the acceptability of the remedial actions. (34) The competent authorities of Djibouti (DACM) informed the Commission that the implementation of the action plan aimed at addressing the findings made by ICAO is delayed, with only a limited number of findings being considered as closed. The DACM did not provide details about the actions undertaken nor evidence of the satisfactory closure of the related findings. The DACM did not respond to the observations made by ICAO concerning the relevance of 34 actions considered by ICAO as insufficient to address the findings. (35) The DACM confirmed that two fatal accidents occurred in 2002 and 2007, affecting aircraft of type Let 410 and the aircraft of type Antonov 26. However, they did not provide information about the aircraft accident investigations nor their actions to address the causes of these accidents. (36) The DACM informed the Commission that they cancelled the AOC of Djibouti Airlines on 30 July 2009 and that the airline had at that date stopped its activities. They also informed that they cancelled the AOC of Daallo Airlines on 15 September. However, Daallo Airlines still retains an operating license and uses aircraft of type DC9 registered in Comores, aircraft of type Antonov 24 registered in Armenia, and aircraft of type Ilyushin 18 registered in Kazakhstan. The identity of the actual operators of these aircraft was not provided. The competent authorities of Djibouti have not demonstrated that they are in a position to effectively discharge their responsibilities regarding safety oversight of air carriers certified in Djibouti. (37) In view of this, on the basis of the common criteria, it is assessed that all air carriers certified in Djibouti should be included in Annex A. (38) ICAO conducted an USOAP audit in the Republic of Congo in November 2008. The following finding gave rise to a significant safety concern: The ANAC (National Civil Aviation Agency) has issued a certain number of air operator certificates (AOC) without having first established and put in place a process for the certification and continuous oversight of air operators. Consequently, these AOCs have been issued without the ANAC having ensured the operators compliance with the Standards of Annex 6 to the Chicago Convention or the provisions of ICAO Doc 8335. In addition, there are operators functioning with a provisional operating licence and without an AOC. This significant safety concern is still in force. (39) During this ICAO audit, 63 findings were raised showing a lack of effective implementation of international safety standards. The Republic of Congo consequently submitted a corrective action plan. However, more than one third of the proposed corrective actions were not accepted by ICAO. (40) On 26 August 2009, a cargo aircraft operated by the air carrier Aero Fret Business certified in the Republic of Congo suffered an accident near the airport of Brazzaville, killing all six occupants. As State of Occurrence, the Republic of Congo is responsible for the safety investigation which must be carried out under the provisions of Annex 13 to the Chicago Convention in order to identify the causes and avoid the re-occurrence of such an accident. However, the ICAO audit also identified 11 deficiencies in the field of accident investigation in the Republic of Congo, of which 6 proposed corrective actions were not considered satisfactory. (41) The competent authorities of the Republic of Congo informed the Commission during two meetings held in Brussels that they intended to proceed to the recertification of three operators with the assistance of ICAO experts. Also, these authorities transmitted its decisions dated 15 October 2009 by which the operators Aero-Service, Equaflight Services, SociÃ ©tÃ © Nouvelle Air Congo and Trans Air Congo were granted Air Operators Certificates for a one year period. At the same date, the competent authority of the Republic of Congo informed the companies Aero Fret Business, Canadian Airways, Congo Airways (WAC), Emeraude, Equajet, Heli-Union Congo, Mani Air Fret, Mistral Aviation and Protocole Aviation that their AOCs were withdrawn pending examination of the necessary documentation required to obtain a new AOC. In addition, the Air Operators Certificates of the following companies were withdrawn: Air Cargo International, BIP Congo, Brazza Airways, Clesh Aviation, Finalair, Heavy Lift Congo, Ligne AÃ ©rienne Colombe, Locair Craft, Maouene, Natalco Airlines and United Express Service. However, these authorities did not demonstrate that the certification process followed for the issuance of any AOC complies with the relevant ICAO standards nor that the oversight of the air carriers to which they have issued AOCs is carried out in compliance with these standards. (42) The competent authorities of the Republic of Congo have made written submissions to the Air Safety Committee regarding measures taken to resolve the significant safety concern raised by ICAO as well as other non compliances stated in the ICAO USOAP audit report. The Commission takes note of all measures undertaken to date by the competent authorities of the Republic of Congo and urges them to intensify their efforts to implement sustainable corrective actions. The Commission will monitor closely in cooperation with ICAO any developments in the civil aviation in the Republic of Congo and is willing to engage in technical assistance with a view to enhance the administrative and technical capability of authority with oversight responsibility in this country. (43) However, the competent authorities of the Republic of Congo have not demonstrated a sufficient ability to implement the relevant safety standards. In view of the above, and pending the sustainable resolution of the non compliances with international standards, including the significant safety concern, on the basis of the common criteria, it is assessed that all air carriers certified in the Republic of Congo should be subject to an operating ban and included in Annex A. (44) There is verified evidence of serious safety deficiencies on the part of Executive Jet Services certified in Sao Tome and Principe. These deficiencies have been identified by Belgium and France during ramp inspections performed under the SAFA programme (8). Executive Jet Services did not respond adequately and have not demonstrated that these deficiencies have been successfully rectified in a sustainable manner. (45) There is verified evidence of serious safety deficiencies on the part of STP Airways certified in Sao Tome and Principe. These deficiencies have been identified by France and the United Kingdom during ramp inspections performed under the SAFA programme (9). STP Airways however responded adequately and in a timely fashion to the enquiry by the civil aviation authority of France regarding the safety aspect of its operations. (46) There is evidence that some air carriers currently subject to an operating ban within the European Community have been relocating part of their activity in SÃ £o TomÃ © and PrÃ ­ncipe. (47) In particular, there is verified evidence showing that the air carrier Hewa Bora Airways, certified in the Democratic Republic of Congo and currently subject to an operating ban within the Community, continues to use, under a lease-back agreement, the aircraft of type Boeing 767 with serial number 23178, deregistered from the Democratic Republic of Congo and registered in SÃ £o TomÃ © and PrÃ ­ncipe under registration mark S9-TOP (10). (48) Further, the air carrier Africas Connection uses the aircraft of type Dornier 228 with serial number 8068 registered in SÃ £o TomÃ © and PrÃ ­ncipe under registration mark S9-RAS, an aircraft previously registered in Gabon and operated by SCD Aviation certified in Gabon, currently subject to an operating ban within the Community. (49) In addition, there is verified evidence that the air carrier British Gulf International certified in Sao Tome is the same carrier British Gulf International which was previously certified in Kyrgyzstan and subject to an operating ban in October 2006 (11). British Gulf International also continues to use aircraft of type Antonov 12 and serial number 401901. One aircraft of this type operated by the air carrier had an accident in Al Habniaya (Iraq) on 13 November 2008, which resulted in the total loss of the aircraft and six fatalities. (50) The Commission, having regard to the above mentioned situation, has entered into consultation with the competent authorities of Sao Tome and Principe, expressing serious concerns about the safety of the operations of Executive Jet Services, STP Airways, as well as about the relocation to the register of Sao Tome of aircraft used by air carriers currently subject to an operating ban within the Community and asking for clarification regarding the actions undertaken by the competent authorities to respond to these concerns. (51) The competent authorities of Sao Tome (INAC) informed the Commission that, in the process of re-certification of Executive Jet Services, they decided on 26 October 2009 to provisionally suspend the operations of aircraft of type Boeing 767 with serial number 23178 and registration mark S9-TOP operated by this carrier. (52) The air carrier Executive Jet Services airways requested to make presentations to the Air Safety Committee and reported on the actions undertaken in order to address the deficiencies detected in the SAFA programme. (53) INAC informed the Commission that, in the process of re-certification of STP Airways, they decided to suspend on 26 October the operations of two aircraft of type Boeing 767 with serial number 25411 (registration mark unknown) and 26208 (registration mark S9-DBY), which were subsequently deregistered. INAC reported that although STP Airways holds a valid AOC, there are currently no aircraft on this certificate. (54) The air carrier STP Airways requested to make presentations to the Air Safety Committee and reported on the actions undertaken in order to address the deficiencies detected in the SAFA programme. It confirmed that no aircraft are operated anymore and that it intends to request the suspension of its AOC. (55) INAC informed that they have issued 13 AOCs, 3 of which were presented as suspended or revoked. However, INAC failed to provide evidence of suspension or revocation of the air carriers Sky Wind, Styron Trading and Jet Line. (56) The documentation submitted by INAC shows that more than half of the air carriers holding valid AOCs issued by these authorities have their principal place of business outside Sao Tome and Principe. In particular, British Gulf International Company Ltd, Global Aviation Operation, Goliaf Air, Transafrik International Ltd, Transcargo and Transliz Aviation do not have their principal place of business in Sao Tome, as evidenced by their response to an enquiry by the Commission as well as the addresses mentioned on their respective AOCs. (57) INAC did not demonstrate that it discharges its obligations regarding the safety oversight of the air carriers certified in Sao Tome and Principe in conformity with international safety requirements, given that a substantial part of these carriers are not operating in Sao Tome on a regular basis and that INAC stated that it relies partly on the oversight of the competent authorities of the States in which the operations are actually conducted. However, INAC failed to produce adequate agreements with these authorities. (58) In addition, an analysis of the AOC issued by the competent authorities of Sao Tome and Principe revealed substantial inconsistencies with regard to the approval of continuing airworthiness of the fleets operated, the approval for transport of dangerous goods and the authorisation for low visibility operations, which could not be clarified in the course of the consultations. (59) There is evidence of a high rate of accidents affecting air carriers certified in Sao Tome and Principe. INAC confirmed that four fatal accidents affected aircraft of type Antonov 12, Ilyushin 76 and DHC 6 operated by air carriers registered in Sao Tome and Principe. In response to this situation, INAC indicated that it decided on 21 February 2009 to suspend all operations of aircraft of type Antonov 12 registered in Sao Tome and Principe. However, INAC confirmed that aircraft of this type are still operated by the air carriers British Gulf International, Transliz Aviation and Goliaf Air certified in Sao Tome and Principe. (60) There is evidence of lack of willingness of the competent authorities of Sao Tome and Principe to show compliance with international safety standards, as demonstrated by the fact that Sao Tome and Principe has continuously postponed its audit by ICAO in the framework of the Universal Safety Oversight Audit Programme (USOAP). The ICAO audit scheduled in May 2007 and April 2008 could not be carried out to these dates. (61) In view of this, on the basis of the common criteria, it is assessed that the air carriers certified in Sao Tome and Principe do not meet the relevant safety standards and should therefore be included in Annex A. (62) The competent authorities of Ukraine informed the Commission on 22 September of their decision No 574 of 17 August 2009 that operations under AOC Nr. 145 of 20 November 2008 held by Ukraine Cargo Airways were terminated with effect from the day of the decision. During their presentation on 11 November 2009 before the Air Safety Committee the competent authorities of Ukraine confirmed that the company Ukraine Cargo Airways is not included among the registered airlines of Ukraine. (63) Therefore, on the basis of the common criteria, Ukraine Cargo Airways should be removed from Annex A. (64) The competent authorities of Ukraine informed the Commission on 31 July 2009 of their decision No357 dated 25 May 2009 to revoke with immediate effect the AOC of the Ukrainian air carrier Volare. (65) Therefore, on the basis of the common criteria, the air carrier Volare should be removed from Annex A. (66) Following the adoption of Regulation No 619/2009, a team of EC experts, led by the European Aviation Safety Agency, visited the Ukrainian air carrier Motor Sich (MSI) on 27 October 2009 to verify the status of implementation of corrective actions and the effective closure of safety deficiencies previously detected with a view to resolving in a sustainable manner these deficiencies. (67) The report of the visit of the team stated that MSI demonstrated that they have performed root-cause analysis of findings identified during SAFA inspections. It appeared that the root cause analysis as well as the corrective action plans derived thereof are appropriately addressing the findings. During the visit, MSI declared that SAFA findings previously raised on their fleet of aircraft have all been addressed and rectified, including Enhanced Ground Proximity Warning Systems (EGPWS), flight deck seat harnesses, cargo restraint nets. It was furthermore declared that take-off performance calculation charts for all aircraft types and all runways in use have been established. The team led by the European Aviation Safety Agency is satisfied following physical inspection and/or document review, that: a) Flight deck seat harness retrofit on aircraft of types AN-12, AN-72 and YAK-40; b) Flight deck retrofit with quick donning masks on AN-12 (installation was ongoing on aircraft UR-11316 at the time of visit and reviewed by the team); c) Installation of EGPWS on the aircraft of types AN-12 and AN-140; d) Take-off performance charts for all runways currently being used for aircraft of types AN-12 and YAK-40. During their presentation before the Air Safety Committee the competent authorities of Ukraine confirmed that the carrier has the capability to apply the quality management system and undertook to inform the Commission of the results of the verification to be conducted on this matter. (68) With regard to flight operations, during the visit the team sampled in particular Minimum Equipment Lists (MEL), Operations Manuals, flight time limitations scheme, operations control and flight dispatch documents and procedures, sampling of returned and completed flight folders. No discrepancies to ICAO Standards were observed. Also, during the visit MSI demonstrated to the team that it performs analysis of recorded flight data for all flights performed on all aircraft operated. (69) The air carrier requested to be heard by the Air Safety Committee and made presentations on 11 November 2009 where it submitted written information to support the corrective actions implemented to resolve the previously detected safety deficiencies. (70) Following the presentations made on 11 November 2009 by the competent authorities of Ukraine and the air carrier, the Air Safety Committee requested that the State Aviation Administration provides the following documentation in order to be able to determine whether the removal of Motor Sich at this stage is warranted: a) the verification audit of the air carrier's quality management system; b) confirmation that all aircraft of Motor Sich conducting international flights are equipped in conformity with ICAO standards, in particular: i) flight deck seat harness on aircraft of types AN-12, AN-72 and YAK-40; ii) flight deck quick donning masks on AN-12; iii) EGPWS on the aircraft of types AN-12 and AN-140; c) Confirmation that take-off performance data for all runways currently being used for aircraft of types AN-12 and YAK-40 by Motor Sich is available in the carrier's operations manual; d) evidence of satisfactory resolution of the 38 findings raised during 2009 by the State Aviation Administration of Ukraine during its oversight activities on the carrier. The competent authorities of Ukraine submitted this information on 16 November. (71) Following receipt of the requested information from the competent authorities of Ukraine, on the basis of the common criteria, it is assessed that Motor Sich should be removed from Annex A. (72) Following the adoption of Regulation (EC) No 619/2009, a team of EC experts visited the Ukrainian air carrier UMAir on 28 October 2009 to verify the status of implementation of corrective actions and the effective closure of safety deficiencies previously detected with a view to resolving in a sustainable manner these deficiencies. (73) During the visit, the team was presented with an updated corrective action plan which indicated that their quality manager had completed a review of the corrective actions they had implemented. However, verification of the status of findings raised by a team of EC experts during a visit to this air carrier on 28 May 2009, showed that whilst significant efforts had been undertaken since that visit to appropriately address findings raised, certain findings affecting flight safety (flight data monitoring on DC-9 aircraft) and continuing airworthiness, maintenance and engineering (engine condition monitoring programme has yet to be used for DC-9 and MD-80 aircraft) could not yet be considered as closed. Also, with regard to flight operations, a new finding was raised due to a discrepancy observed in the approved Minimum Equipment List (MEL) of the aircraft of type DC-9. (74) During the meeting of the Air Safety Committee on 11 November 2009, UMAir stated that they had requested that their AOC be restricted to exclude flights into the Community with DC-9 aircraft. The competent authorities of Ukraine issued a new AOC excluding flights into the EU with this type of aircraft on 11 November 2009. (75) The improvements achieved by UMAir in the period since the visit of EC experts in May 2009 as well as of the limitations imposed on the AOC of the air carrier are noted. Given the significant efforts undertaken by the air carrier to ensure safety of operations in compliance with international standards, it should be allowed to resume its operations into the Community with a part of its fleet. (76) Therefore, on the basis of the common criteria, UMAir should be transferred from Annex A to Annex B and should thus be allowed to resume operations into the Community with the aircraft of type MD-83, registration mark UR-CFF. (77) As provided for in Regulation (EC) No 619/2009, the Commission has continued to monitor closely the implementation of the various measures presented by the competent authorities of Ukraine at the Air Safety Committee on 1 July 2009. To that end a visit of EC experts was carried out to the State Aviation Administration of Ukraine from 26 to 29 October. The objective of this visit was to verify the status of implementation of corrective actions proposed to close the findings raised in the report of the visit of EC experts carried out between 25 and 29 May 2009 as well as of those presented in the corrective action plan presented by the State Aviation Administration of Ukraine on 23 June to enhance the safety oversight of air carriers under its regulatory control. (78) The report of the visit indicates that 14 of 33 findings raised during the visit carried out in May 2009 can be considered as closed on the basis of evidence provided by the competent authorities of Ukraine during the visit. 19 findings remain open. (79) The improvements achieved by the competent authorities in the period since the visit carried out in May 2009 and in particular of the increase in oversight activities on Ukrainian air carriers as well as the removal of a significant number of aircraft from the Ukrainian register (more than 800 aircraft out of 1 600 aircraft in 2008) are noted. The authorities are invited to further intensify their efforts with a view to strengthen their safety oversight. (80) On the basis of documentation submitted by the carrier the Commission noted that Ariana Afghan Airlines had undergone a change in management, had recruited external experts to assist the carrier in redrafting its policies, procedures and manuals, and had acquired two Airbus A310 aircraft and were being supported in their operation by Turkish Technic. It also noted the carrier's intention to be subject to an audit by the International Air Transport Association. (81) The Afghan Ministry of Transport and Civil Aviation (MoTCA) has written outlining the progress made by both the MoTCA and Ariana towards meeting International Standards. They confirmed Ariana Afghan Airlines had undergone significant changes in aircraft equipment, management and documentation, but confirmed they had yet to conduct an audit of the operator, although one was planned to be completed by the end of 2009. Thus MoTCA are not yet in a position to confirm that Ariana Afghan Airlines are compliant with ICAO Standards and have an effective system in place for the management of safety. Although MoTCA stated that various oversight activities (e.g. flight and base inspections) had taken place this year, they did not provide any evidence of the results of these inspections. (82) The Commission notes the progress being made by Ariana Afghan Airlines towards compliance with international safety standards. However, pending the provision of additional evidence that the air carrier has addressed the root causes of previously identified safety deficiencies, it is assessed, on the basis of the common criteria, that the air carrier should remain in Annex A. (83) TAAG Angolan Airlines was allowed since July 2009 to operate in Portugal only with the aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE, D2-TEF under the conditions presented in the recital (58) and (59) of Regulation (EC) No 619/2009 (12). (84) The Commission requested the competent authorities of Angola (INAVIC) to provide information about the oversight of the air carrier TAAG Angolan Airlines, in particular in respect of the increased oversight of the flights to Portugal and on their results. (85) INAVIC informed the Commission that it has strengthened the continuing oversight of TAAG Angolan Airlines, in particular via ramp inspections, and that the results of these ramp checks do not reveal safety or repetitive deficiencies. (86) TAAG Angolan Airlines requested to be heard by the Commission and the Air Safety Committee and made presentations on 10 November 2009, with a view to provide information on the progress of its action plan and on the safety performance of its operations to Lisbon. It was noted that more than 100 flights with aircraft of type Boeing 777 have been conducted to Lisbon without safety concern and that TAAG was certified on 23 October 2009 by INAVIC to conducting ETOPS 120 min operations for the Boeing 777. The air carrier also requested to have its B737-700 fleet benefit from the same provisions as the B777 fleet. (87) The competent authorities of Portugal confirmed that the results of the ramp inspections of TAAG Angolan Airlines it had carried out since the operations to Lisbon have resumed do not reveal safety or repetitive deficiencies. (88) Consequently, on the basis of the common criteria, it is assessed that TAAG should be maintained in Annex B under the condition that the carrier carries out no more than ten flights per week with the aircraft of type Boeing B-777 with registration marks D2-TED, D2-TEE and D2-TEF or with aircraft of type Boeing B-737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ from Luanda to Lisbon. These flights are to be operated only after the Angolan authorities have carried out ramp checks of the aircraft before each flight departing Angola and the Portuguese authorities have conducted ramp checks of aircraft in Portugal. This is a temporary measure and the Commission will review the situation on the basis of all available information and in particular of an evaluation from the competent authorities of Portugal. (89) INAVIC reported significant progress in the resolution of the findings remaining after the last EU safety assessment visit made from 8 to 11 June 2009. In particular, it has further updated the specific operating regulations in line with ICAO requirements, continued to recruit qualified personnel, notably flight operations inspectors qualified on aircraft of type Boeing 737-700, leading to an overall increase in the surveillance activities by 30%. (90) INAVIC reported progress in the recertification of Angolan air carriers, a process that is expected to be completed by end 2010, however apart from TAAG Angolan Airlines no air carrier has been recertified yet. (91) The Commission encourages INAVIC to continue the recertification of the Angolan air carriers with determination and due consideration to potential safety concerns identified in this framework. Pending the recertification of Aerojet, Air26, Air Gemini, Air Gicango, Air Jet, Air Nave, Alada, Angola Air Services, Diexim, Gira Globo, Heliang, Helimalongo, Mavewa, Pha, Rui & Conceicao, Sal, Servisair and Sonair in full compliance with the new Angolan Aviation Safety Regulations, on the basis of the common criteria, it is assessed that these 18 air carriers should remain in Annex A. (92) Berkut State Aircompany informed the Commission that it removed one aircraft of type IL-76 and one aircraft of type AN-12 from its fleet and that it decided in August 2009 to restrict its operations to state flights only. (93) The competent authorities of Kazakhstan confirmed this situation and provided evidence that they issued an Operations Certificate to Berkut State Aircompany on 30 October 2009 which excludes commercial flights. (94) In view of this, on the basis of the common criteria, it is assessed that Berkut State Aircompany should be removed from Annex A. (95) The carrier Prime Aviation certified in Kazakhstan requested to be heard by the Commission and the Air Safety Committee and made presentations on 11 November 2009. It stated that its commercial fleet is limited to one aircraft of type Challenger 604 with registration mark P4-CHV registered outside Kazakhstan (in Aruba). (96) The competent authority of Aruba is responsible for the oversight of the aircraft of type Challenger 604 with registration mark P4-CHV in accordance with the provisions of Annexes 1 and 8 to the Chicago Convention and Annex 6 for the continuing airworthiness aspects. They carried out an audit of the carrier Prime Aviation in March 2009 which revealed numerous deficiencies. The documentation submitted by the air carrier to the Air Safety Committee does not contain evidence that all corrective actions have been satisfactorily completed. In relation to ICAO Annex 6 requirements, this audit did not provide the evidence that oversight of operations is effectively carried out. In particular, evidence was not shown that the MEL is adequately approved and the conditions to defer defects remain to be clarified. (97) In view of this, on the basis of the common criteria, it is assessed that this carrier should remain in Annex A. (98) The competent authorities of Kazakhstan requested to be heard by the Commission and the Air Safety Committee and made presentations on 11 November 2009 with a view to report on the improvements of their safety oversight. (99) They informed the Air Safety Committee of the actions taken to remove the two significant safety concerns, which were submitted to ICAO on 30 October 2009. These actions are being progressively implemented, with a view to complete the actions pertaining to aircraft involved in commercial air transport by October 2010. (100) Also, the competent authorities of Kazakhstan informed that they initiated a series of enforcement measures, leading to the suspension or the revocation of several Air Operator Certificates. In particular, they suspended the AOCs of the carriers Pankh Center Kazakhstan, Air Flamingo, Arkhabay, Air Company Atyrau Aue Joly and Turgay Avia. They also suspended the certificates of airworthiness of 66 aircraft of type Antonov 2 and removed from the registry of Kazakhstan 13 aircraft, including 10 of type Ilyushin 76, one of type Illyushin 62, one of type Antonov 28 and one of type Antonov 2. (101) The competent authorities of Kazakhstan also informed and provided evidence that the AOC of the following ten air carriers certified in Kazakhstan was revoked: Irbis, Aerotur, MAK Air, Excellent Glide, Tulpar Avia Service, Takhmid Air, Starline KZ, Olimp Air, EOL Air (revoked on 1 April 2009), and Sayat Air (revoked on 19 August 2009). Consequently, on the basis of the common criteria, these air carriers should be removed from Annex A. (102) On the basis of the common criteria, it is assessed that all air carriers licensed in Kazakhstan, except Air Astana, should remain in Annex A. (103) It is noted that Kazakhstan has undertaken an ambitious reform of its aviation sector, in particular with a view to enhance safety. The on-going revision of the aviation legislation as well as the establishment of the Flight Assessment Centre are welcomed, these will provide for a better regulation of civil aviation in Kazakhstan and should pave the way for significant improvements towards compliance with international safety standards. In that respect, the competent authorities of Kazakhstan are invited to cooperate fully with ICAO to ensure that action plans proposed are acceptable to ICAO and are timely implemented. (104) The competent authorities of Kyrgyzstan made presentations on 11 November 2009 and reported on their progress in the implementation of their action plan established to remedy the identified safety concerns. In particular, they indicated that the aviation safety legislation was revised, that an independent civil aviation safety agency is being established and that the conditions to be certified as an air carrier have become more stringent. They also stated that a significant part of the AOC was consequently revoked and that the majority of the aircraft had actually been removed from the registry. (105) The competent authorities of Kyrgyzstan informed that they have issued a new AOC to the air carrier Asian Air. On the basis of the common criteria, it is assessed that Asian Air should be included in Annex A. (106) It is acknowledged that Kyrgyzstan undertook an ambitious reform of its aviation sector, in particular with a view to enhance safety. The importance of the audit carried out by ICAO in April 2009 as part of the Universal Safety Oversight Audit Programme (USOAP) is underlined. The competent authorities of Kyrgyzstan are invited to cooperate fully with ICAO to ensure that the action plans proposed are acceptable to this organisation and timely implemented. (107) It was decided that the European Aviation Safety Agency shall carry out an inspection of Kyrgyzstan in order to monitor the implementation of the applicable safety requirements by the competent authorities and by the undertakings under its oversight. The inspection will be carried out once the action plan has been agreed with ICAO and implemented. (108) On the basis of verified evidence (13) of major safety deficiencies affecting flight operations detected on the part of the air carrier YAK Service certified by the competent authorities of the Russian Federation, the Commission launched a formal investigation of that air carrier on 15 July 2009. The competent authorities of the Russian Federation informed the Commission on 4 August 2009 that following inspections carried out by these authorities which confirmed these findings, the operations of the air carrier with aircraft of type YAK-42 and YAK-40 had been restricted as per decision of these authorities of 24 July 2009. (109) The competent authorities of the Russian Federation informed the Commission on 6 October 2009 that following the implementation of corrective measures by the air carrier they lifted the operating restrictions on its aircraft. The air carrier assisted by its authority was heard by the Commission and a Member State on 30 October. (110) The competent authorities of the Russian Federation made presentations to the Air Safety Committee on 11 November, where they explained the various oversight activities and enforcement action they had undertaken to ensure that the air carrier would resolve the previously detected safety deficiencies in a sustainable manner. They furthermore stated that aircraft operated by YAK Services will be regularly ramp checked to ensure compliance with international standards. On the basis of this information the Commission and the members of the Air Safety Committee consider that the safety deficiencies previously identified on the part of YAK Service have been addressed under the responsibility of the competent authorities of the Russian Federation. (111) Based on the information presented by these authorities, on the basis of the common criteria, it is assessed that, at this stage, no further action is necessary. Member States will verify systematically the effective compliance of YAK Service with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (112) By correspondence of 9 November 2009 the competent authorities of the Russian Federation informed the Commission of the decision of 6 November 2009 by their certification committee to lift restrictions imposed previously on the operations of the air carriers Aeroflot Nord. (113) The competent authorities of the Russian Federation informed the Commission on 9 November 2009 that they modified their decision of 25 April 2008, whereby they excluded from operations into the Community aircraft on the AOC of 13 Russian air carriers. These aircraft were not equipped to perform international flights as per ICAO standards (not equipped with TAWS/E-GPWS) and their certificate of airworthiness had expired and had not been renewed. (114) According to the new decision, the following aircraft are excluded from operations into, within and out of the Community: a) Aircompany Yakutia: Tupolev TU-154: RA-85007; Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660. b) Atlant Soyuz: Tupolev TU-154M: RA-85672 and RA-85682. c) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511, RA-88186 and RA-88300; Yak-40K: RA-21505 and RA-98109; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. d) Kavminvodyavia: Tupolev TU-154B: RA-85494 and RA-85457. e) Krasnoyarsky Airlines: The aircraft of type TU-154M RA-85683 previously on the AOC of Krasnoyarsky Airlines, which was revoked earlier this year is currently operated by another air carrier certified in the Russian Federation. f) Kuban Airlines: Yakovlev Yak-42: RA-42331, RA-42336, RA-42350, RA-42538, and RA-42541. g) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). h) Siberia Airlines: Tupolev TU-154M: RA-85613, RA-85619, RA-85622 and RA-85690. i) Tatarstan Airlines: Yakovlev Yak-42D: RA-42374, RA-42433; all Tupolev TU-134A including: RA-65065, RA-65102, RA-65691, RA-65970 and RA-65973; all Antonov AN-24RV including: RA-46625 and RA-47818; the aircraft of type AN24RV with registration marks RA-46625 and RA-47818 are currently operated by another Russian carrier. j) Ural Airlines: Tupolev TU-154B: RA-85319, RA-85337, RA-85357, RA-85375, RA-85374, RA-85432 and RA-85508. k) UTAir: Tupolev TU-154M: RA-85813, RA-85733, RA-85755, RA-85806, RA-85820; all (25) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA-65143 and RA-65916 are operated by another Russian carrier; all (1) TU-134B: RA-65726 is operated by another Russian carrier; all (10) Yakovlev Yak-40: RA-87292, RA-87348, RA-87907, RA-87941, RA-87997, RA-88209, RA 88210, RA-88227, RA-88244 and RA-88280; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B (RA-46267 and RA-47289 and the aircraft of type AN-24RV (RA-46509, RA-46519 and RA-47800) are operated by another Russian carrier. l) Rossija (STC Russia): Tupolev TU-134: , RA-65904, RA-65905, RA-65911, RA-65921 and RA-65979; TU-214: RA-64504, RA-64505; Ilyushin IL-18: RA-75454 and RA-75464; Yakovlev Yak-40: RA-87203, RA-87968, RA-87971, and RA-88200; the aircraft RA-65555 is operated by another Russian carrier. (115) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 13 July 2009 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (116) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2009. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) DGAC/F-2009-541, -798, LBA/D-2008-805, LBA/D-2009-8, -921, ENAC-IT-2008-602, -750, -648, ENAC-IT-2009-126, -198, -359, -374, -451, -597, -686, -730, DGCATR-2008-519, -347, DGCATR-2009-445, -559. (5) OJ L 175, 5.7.2007, p. 12. (6) OJ L 182, 15.7.2009, p. 4. (7) OJ L 197, 25.7.2008, p. 39 and OJ L 306, 15.11.2008, p. 49. (8) BCAA-2009-122, DGAC/F-2009-2112, DGAC/F-2009-2113. (9) CAA-UK-2009-126, DGAC/F-2009-137, DGAC/F-2009-257, DGAC/F-2009-779, DGAC/F-2009-1776. (10) BCAA-2009-122, DGAC/F-2009-2112, DGAC/F-2009-2113. (11) OJ L 283, 14.10.2006, p. 28. (12) OJ L 182, 15.7.2009, p. 8. (13) FOCA-2008-320, ACG-2009-82, ACG-2009-150, CAA-N-2008-98, CAALAT-2009-11, ACG-2008-300, CAA-NL-2008-72, HCAAGR-2008-53, LBA/D-2008-482, ACG-2009-176, DGAC/F-2008-545, DGAC/F-2008-2646, DGAC/F-2009-372, ENAC-IT-2009-226 ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO GACA-AOC/KOR-01 KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Republic of the Sudan ARIANA AFGHAN AIRLINES AOC 009 AFG Afghanistan SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines, including, Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 DCD Republic of Angola AIR GEMINI 002 GLL Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 RAD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014 SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including,  Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS Unknown Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. Unknown Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/ TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including: Djibouti DAALLO AIRLINES Unknown DAO Djibouti DJIBOUTI AIRLINES Unknown DJB Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, and Ekspres Transportasi Antarbenua, including, Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR ASIA 121-009 AWQ Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI ARILINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia METRO BATAVIA 121-007 BTV Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including, Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AEROPRAKT KZ Unknown APK Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown AKS Republic of Kazakhstan ALMATY AVIATION Unknown LMT Republic of Kazakhstan ARKHABAY Unknown KEK Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ASSOCIATION OF AMATEUR PILOTS OF KAZAKHSTAN Unknown Unknown Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown Unknown Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown Unknown Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BERKUT KZ Unknown Unknown Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown KZE Republic of Kazakhstan FENIX Unknown Unknown Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan IJT AVIATION AK-0335-08 DVB Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown Unknown Republic of Kazakhstan KAZAVIA Unknown KKA Republic of Kazakhstan KAZAVIASPAS Unknown KZS Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan NAVIGATOR Unknown Unknown Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown KOV Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION Republic of Kazakhstan SALEM AIRCOMPANY Unknown KKS Republic of Kazakhstan SAMAL AIR Unknown SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 SAH Republic of Kazakhstan SEMEYAVIA Unknown SMK Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan SKYSERVICE Unknown Unknown Republic of Kazakhstan TYAN SHAN Unknown Unknown Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown JTU Republic of Kazakhstan ZHERSU AVIA Unknown RZU Republic of Kazakhstan ZHEZKAZGANAIR Unknown Unknown Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including, Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR Unknown AAZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG, including, Republic of Gabon AIR SERVICES SA 0002/MTACCMDH/SGACC/DTA AGB Republic of Gabon AIR TOURIST (ALLEGIANCE) 0026/MTACCMDH/SGACC/DTA NIL Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 0020/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SCD AVIATION 0022/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SKY GABON 0043/MTACCMDH/SGACC/DTA SKG Republic of Gabon SOLENTA AVIATION GABON 0023/MTACCMDH/SGACC/DTA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including   Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including, Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AFRIJET (2) CTA 0002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 1 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) CTA 0001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) CTA 0003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger; CL601 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES (5) 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2, TBG, D2-TBG, D2-TBJ Republic of Angola UKRAINIAN MEDITERRANEAN 164 UKM Ukraine All fleet with the exception of one aircraft of type MD-83 All fleet with the exception of: UR-CFF Ukraine (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) TAAG Angola Airlines is allowed to operate only to Portugal using the specific aircraft under the conditions set out in recitals (58) and (59) of this Regulation.